Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-18-2021 has been entered. 
Response to Arguments
Applicant’s arguments, filed 2-18-2021, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Applicant’s arguments with respect to the restriction of Species II, claims 24 & 26 have been fully considered and are persuasive.  The restriction of species II has been withdrawn. 
Election/Restrictions
The previously restricted Species II, Claims 24 & 26 has been rejoined. The applicant has amended the claims to be in the same embodiment as the other claims in the application and thus the restriction is no longer proper. 


Reasons for Allowance
Claims 1-4, 8-20, 23, 24, & 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious the second information being used to control a resonance wavelength of the optical resonator so that the power difference between the first- port optical signal and the fourth-port optical signal is zero at a wavelength of the laser source, in combination with the rest of the limitations of the claim. 
Claims 2-4, & 8-14 are allowed based upon their dependency. 
As to Claim 15 the prior art of record, taken alone or in combination, fails to disclose or render obvious the second information being used to control a resonance wavelength of the optical resonator so that the power difference between the first- port optical signal and the fourth-port optical signal is zero at a wavelength of the laser source, in combination with the rest of the limitations of the claim.
Claims 16-19 are allowed based upon their dependency. 
As to Claim 20 the prior art of record, taken alone or in combination, fails to disclose or render obvious using the second information to control a resonance wavelength of the optical resonator so that the power difference between the first-port optical signal and the fourth-port optical signal is zero at a wavelength of the laser source, in combination with the rest of the limitations of the claim. 
Claim 23 is allowed based upon its dependency.

Claim 26 is allowed based upon its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathon Cook
AU:2886
March 10, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886